Title: Statement A: [Payments to France out of the Dutch and Antwerp Loans], 13 February 1793
From: Hamilton, Alexander
To: Speaker of the House of Representatives


Statement shewing the dates and sums of the respective payments which have been made on account of the Debt due to France out of the Dutch and Antwerp Loans—and by whom and to whom the monies were remitted or paid.







Livres tournois. s. d.
Florins. st: d.  


1790 Decemr. 3.
}
Remitted by Wm. and J: Willink, N. and Jacob Van Staphorst and Hubbard of Amsterdam, to Monsr. du Fresne,
{
3.611.950.    
1.500.104. 9


1791, June 10th.
}
Director of the royal treasury of France, by order of Wm. Short Esquire
{
2.696.629. 4  
1.005.000.  



August 11th:
}
Remitted by the same, to the Commissioner of the national treasury at Paris, by order of William Short Esquire.
{
941.176. 9   
358.187.10


Septemr. 12th:
642.896. 9. 9.
238.233. 6.


15th.
1.080.874.12. 6.
400.531.12.


22d:
1457.734.15. 4.
539.414.10.



907.280.15. 2.
335.726.14.


29th
616.212.14. 7.
229.500.15.


October, 3d.
220.680.10.  
81.957.10.


6th:
806.420. 3. 3.
300.951. 9


13th:
1.139.053.14. 1.
429.550.16.


20th:
811.154. 2. 8.
302.291. 4


24th:
487.692. 2. 8.
108.608.13.



}
Do, by the same to Mr. Garat, Cashier of the national treasury at Paris, by order of William Short Esquire.
{
1.540.909. 2.  
567.825.  



}


                  
                    Remitted from Antwerp by Mr. de Wolf to the national treasury at Paris, by order of William Short.
                    {
                    270.500.    
                  
                  
                    338.990.   9.
                  
                  
                    101.700.    
                  
                  
                    312.004. 6. 6.
                  
                  
                    308.441. 6.  
                  
                








                  
                    From
{
January to March
                  
                
}


                  
                    Payments made by Mr. De Wolf, to J. Broeta at Antwerp, by order of the Commissioners of the national treasury of France . .
{
4.581.413.15. 1.
                  
                








                  
                    From
                    {
                    April 1st. to June 4th:
                  
                
}



  Do.     Do.
   843.925.10. 6.




6.756.974.18.10.
   
   The amount of Livres here stated, exceeds somewhat that which was stated in No. I, of my last report, It will be observed, that it was then mentioned, that the details of this transaction were wanting. They have since been received, and correspond with the present Statement. The difference arises from the real rates of exchange, at the times of the respective payments having been different from what was assumed by analogy, as a rule of computation.


1.968.000.  



}
Do, by Wm. and J. Willink. N. and Jacob Van Staphorst, and Hubbard, of Amsterdam, to Messrs. Hogguer, Grand and Company, bankers for the Commissioners of the national treasury of France, by order of William Short Esquire
{
6.000.000.    
1.641.250.  






29.717.639.13.10.
10.073.043. 8.



Alexander Hamilton Secretary of the Treasury.
Treasury Department, February 13, 1793.

